Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20   PageID.557   Page 1 of 11




          EXHIBIT C
 Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20   PageID.558   Page 2 of 11


    Date       Fees        Expenses    Total
3/9/2020       $3,592.50       $0.00     $3,592.50
4/10/2020      $7,517.50      $14.45     $7,531.95
5/8/2020         $450.00      $19.95       $469.95
5/13/2020      $2,225.00       $0.00     $2,225.00
TOTAL         $13,785.00      $34.40    $13,819.40
    Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20       PageID.559   Page 3 of 11




                                         March 9, 2020

Soave Homes Inc.
Attn: Mr. Michael Soave
PO Box 729
South Lyon, MI 48178

                                   Billed through 02/29/20

                           Bill Number     828280 - 00001 - 647161

General Corporate




FOR PROFESSIONAL SERVICES RENDERED
     Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20                PageID.560    Page 4 of 11



                                                                                            PAGE 2




Soave Homes Inc.
Attn: Mr. Michael Soave
Bill number 828280 - 00001 - 647161

02/28/20   MFW      Consultation with J. Karmo regarding Bigg Burger default                     0.30 hrs
                    judgment relief, items to include, etc.; text and telephone
                    conference with M. Soave regarding same, strategy; follow up
                    with J. Karmo regarding items to include, argument.
02/28/20   JFK      Begin draft of Bigg Burger motion for default judgment and                   3.00 hrs
                    permanent injunction.
02/28/20   KMS      Communicated with J. Karmo regarding Bigg Burger Motion for                  3.10 hrs
                    Default Judgment; conducted legal research regarding default
                    judgments in trademark cases, specifically, authority for issuance
                    of a permanent injunction and available monetary relief; began
                    drafting Motion for Default Judgment.
02/29/20   KMS      Conducted legal research and continued drafting Plaintiff's Motion           6.80 hrs
                    for Default Judgment on Bigg Burger seeking a permanent
                    injunction, statutory damages, attorney fees and costs; conducted
                    related legal research collecting cases that support an award of
                    statutory damages.
     Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20      PageID.561   Page 5 of 11



                                                                                 PAGE 3




Soave Homes Inc.
Attn: Mr. Michael Soave
Bill number 828280 - 00001 - 647161




                            MFW $475/hr x 0.3 hrs = $ 142.50
                            JFK $325/hr x 3.0 hrs = $ 975.00
                            KMS $250/hr x 9.9 hrs = $2,475.00
                            TOTAL                    $3,592.50
     Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20                PageID.562     Page 6 of 11




                                                  April 10, 2020

Soave Homes Inc.
Attn: Mr. Michael Soave
PO Box 729
South Lyon, MI 48178

                                            Billed through 03/31/20

                                    Bill Number      828280 - 00011 - 651197

Bigg Burger, Inc. General Matters



FOR PROFESSIONAL SERVICES RENDERED

03/02/20   MFW       Review/edit motion for default judgment regarding Bigg Burger;               0.40 hrs
                     telephone conference with defendants' attorney; draft detailed e-
                     mail to defendants' attorney regarding Bigg Burger dates, etc.
03/02/20   JFK       Review K. Steen's final draft of motion for default judgment/brief           2.00 hrs
                     in support; finalize same for filing; incorporate M. Wais comments
                     into same.
03/02/20   KMS       Finalized Bigg Burger's Motion for Default Judgment and                      1.00 hrs
                     forwarded to J. Karmo for review.




03/25/20   MFW       Receipt/review defendant's response brief regarding Bigg Burger              0.90 hrs
                     default and defendant's motion to dismiss Bigg Burger complaint;
                     e-mails and consultations with with J. Karmo regarding facts and
                     arguments to include in reply and response briefs; receipt/review
                     reply brief regarding default judgment; e-mails with J. Karmo
                     regarding potential additional arguments, strategy; brief research
                     regarding same.
     Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20                PageID.563     Page 7 of 11



                                                                                             PAGE 2




Soave Homes Inc.
Attn: Mr. Michael Soave
Bill number 828280 - 00011 - 651197

03/25/20   JFK      Review Defendants' response to motion for default judgment and                4.20 hrs
                    Defendants' motion to dismiss in the Bigg Burger case; Draft reply
                    in support of motion for default judgment; additional legal
                    research in support of same; discuss response in opposition to
                    Defendants' motion to dismiss with K. Steen for drafting.
03/25/20   KMS      Communicated with J. Karmo regarding Response to Defendant's                  0.80 hrs
                    Motion to Dismiss; reviewed Motion to Dismiss and conducted
                    research regarding procedural violations evident in Defendant's
                    Motion.
03/26/20   MFW      Consultation with J. Karmo regarding final potential arguments to             0.50 hrs
                    include in reply brief; telephone conference with M. Soave
                    regarding motions, facts, strategy,
                         ; review final reply and e-mails regarding same.
03/26/20   JFK      Begin drafting response in opposition to Defendants' motion to                2.60 hrs
                    dismiss in BIgg Burger; discuss reply in support of our motion for
                    default judgment with M. Wais and make revisions to same.
03/27/20   JFK      Continued drafting of response in opposition to Defendants'                   2.90 hrs
                    motion to dismiss; limited additional legal research in support of
                    same.
03/27/20   KMS      Conducted legal research regarding Defendants' procedural                     1.50 hrs
                    violations; continued drafting Response Brief to Defendants'
                    Motion to Dismiss.
03/28/20   KMS      Continued legal research and drafting of Plaintiff's Response Brief           2.80 hrs
                    to Defendant's Motion to Dismiss.
03/29/20   KMS      Continued legal research and drafting of Plaintiff's Response Brief           2.30 hrs
                    to Defendant's Motion to Dismiss; forwarded brief to J. Karmo for
                    review.
     Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20               PageID.564      Page 8 of 11



                                                                                               PAGE 3




Soave Homes Inc.
Attn: Mr. Michael Soave
Bill number 828280 - 00011 - 651197




03/30/20   MFW      Review/edit response to motion to dismiss; consultation with J.               0.30 hrs
                    Karmo regarding same, strategy.
03/30/20   JFK      Review updated draft of response to Defendants' motion to                     1.90 hrs
                    dismiss; revise and finalize response for M. Wais' review.




EXPENSES:

      Express Delivery - United Parcel Service Delivery to Deborah Tofil, U.S. District                 14.45
      Court

             Total Expenses For This Matter                                                $            14.45




                    MFW $475/hr x 2.1 hrs = $ 997.50
                    JFK $325/hr x 13.6 hrs = $4,420.00
                    KMS $250/hr x 8.4 hrs = $2,100.00
                    Expenses               = $ 14.45
                    TOTAL                     $7,531.95
     Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20               PageID.565    Page 9 of 11




                                                  May 8, 2020

Soave Homes Inc.
Attn: Mr. Michael Soave
PO Box 729
South Lyon, MI 48178

                                            Billed through 04/30/20

                                    Bill Number     828280 - 00011 - 653095

Bigg Burger, Inc. General Matters




FOR PROFESSIONAL SERVICES RENDERED

04/24/20   MFW       Telephone conference with defendant's attorney regarding motion            0.20 hrs
                     and settlement potential; text and telephone conference with M.
                     Soave regarding same, strategy; text messages with defendant's
                     attorney regarding same, follow up.
04/27/20   MFW       Extended telephone conference with defendant's attorney                    0.50 hrs
                     regarding potential Bigg Burger settlement; telephone conference
                     with M. Soave regarding same, strategy; follow up texts with
                     defendant's attorney regarding same, strategy.
04/30/20   MFW       Telephone conference from defendant's attorney regarding Bigg              0.30 hrs
                     Burger settlement offer; telephone conference with client
                     regarding same, strategy; draft text message rejecting offer,
                     arguing merits against defendant; follow up texts with J. Karmo
                     and client regarding above.

              Total Fees For This Matter                                                 $        475.00

              Professional Courtesy Discount                                                     (25.00)


              Net Fees For This Matter                                                   $        450.00
    Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20            PageID.566     Page 10 of 11



                                                                                             PAGE 2




Soave Homes Inc.
Attn: Mr. Michael Soave
Bill number 828280 - 00011 - 653095



EXPENSES:

      Express Delivery - United Parcel Service Delivery to U.S. District Court                        11.03
      Express Delivery - United Parcel Service Return delivery to Howard & Howard from                 8.92
      1842 Michigan Ave., Detroit - Receiver did not order.

             Total Expenses For This Matter                                              $            19.95


BILLING SUMMARY:
          TOTAL FEES:                                                                    $         475.00
          Professional Courtesy Discount                                                          (25.00)

             TOTAL EXPENSES                                                              $            19.95
             TOTAL CHARGES FOR THIS BILL:                                                $        469.95
    Case 2:19-cv-13413-PDB-APP ECF No. 31-4 filed 05/14/20                PageID.567    Page 11 of 11




                                                  May 13, 2020

Soave Homes Inc.
Attn: Mr. Michael Soave
PO Box 729
South Lyon, MI 48178

                                            Billed through 05/31/20

                                    Bill Number     828280 - 00011 - ******

Bigg Burger, Inc. General Matters




FOR PROFESSIONAL SERVICES RENDERED

05/07/20   MFW       Receipt/review motion to set aside default; consultation with K.           0.20 hrs
                     Steen regarding information to include in response brief.
05/07/20   KMS       Reviewed Defendant's Motion to Set Aside Default Judgment;                 0.60 hrs
                     conferenced with M. Wais regarding Reply Brief and outlined
                     responsive arguments.
05/11/20   KMS       Continued legal research and began drafting Plaintiff's Response           2.80 hrs
                     Brief to Defendants' Motion to Set Aside Default.
05/12/20   KMS       Finalized Response Brief to Defendants' Motion to Set Aside                3.70 hrs
                     Default; forwarded to J. Karmo and M. Wais for review and edit.
05/13/20   MFW       Review response to motion to set aside default; several e-mails            0.20 hrs
                     regarding finalizing response, exhibits, etc.
05/13/20   JFK       Review and provide comment on our response to the motion to set            0.80 hrs
                     aside defaults in Big Burger case.

              Total Fees For This Matter                                                  $      2,225.00
